         Case 1:18-cv-11990-LTS Document 12 Filed 11/20/18 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                      CIVIL ACTION NO. 1:18-CV-11990-LTS


RAOUL MARRADI,
    Plaintiff,

v.

LEONE 2016 TRUST and VICTOR
LEONE, JR.
     Defendants.


                             DEFENDANTS’ MOTION TO STAY

        Now comes defendants Leone 2016 Trust and Victor Leone, Jr. in the above captioned

matter and hereby moves this Court put in place a stay on all proceedings in the above-captioned

matter until 90 days runs from the plaintiff’s representatives filing of their suggestion of death,

November 5, 2018.

        In support of the motion, defendants state that any and all negotiations have come to a

halt as a representative or successor has not yet been approved/named and shall be stayed in the

proceedings for the 90 days as provided by the rule and case law. See Decision by Judge Saylor

in Raoul Marradi v. 724 Huntington Avenue, Inc. and Brigham Circle Tr., Civil Action No. 18-

11469-FDS case.




                                                  1
#3086139 108538/0
         Case 1:18-cv-11990-LTS Document 12 Filed 11/20/18 Page 2 of 2




                                             Respectfully submitted,

                                             Defendants
                                             LEONE 2016 TRUST and VICTOR LEONE, JR.
                                             By their attorney,

                                             /s/ William F. Burke
                                             William F. Burke, Esq. (BBO #065780)
                                             wburke@princelobel.com
                                             PRINCE LOBEL TYE LLP
                                             One International Place – Suite 3700
                                             Boston, MA 02110
                                             T: (617) 456-8000
                                             F: (617) 456-8100
Dated: November 20, 2018



                                CERTIFICATE OF SERVICE

        I, William F. Burke, hereby certify that on October 30, 2018, a true and accurate copy of
this Motion to Stay, was filed electronically. Notice of this filing will be sent by e-mail to all
parties by operation of the Court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing
through the Court’s CM/ECF System.




Dated: November 20, 2018                     /s/ William F. Burke
                                             William F. Burke




                                                2
#3086139 108538/0
